DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The filing of this application as a division of U.S. Patent Application Serial No. 15/136,636 filed April 22, 2016, now U.S. Patent No. 10,376,685 issued August 13, 2019, which claims the benefit of priority to U.S. Provisional Patent Application Serial No. 62/151,812 filed April 23, 2015, is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as follows:
Claim 7 recites the limitation of “a distal port of the catheter body is positioned distal to the IVC filter”. It is noted that the limitations above are not found in the parent cases. Figure 1 of the instant application shows the distal port (at lead line 108) of the catheter body 104 is positioned proximal to the IVC filter. Figures 3A-3B fail to show a distal port of catheter body is positioned distal to the IVC filter.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed applications (i.e. parent cases), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for “a distal port of the catheter body is positioned distal to the IVC filter” in claim 7 of this application.
Applicant states that this application is a continuation application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part. Examiner’s position is this application is a continuation-in-part of U.S. Patent Application Serial No. 15/136,636 filed April 22, 2016, now U.S. Patent No. 10,376,685.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein the step of attaching a pump to a proximal end of the elongate tube." There is insufficient antecedent basis for this limitation in the claim. For examination purpose this limitation has been interpreted as “wherein the step of withdrawing blood through the elongate tube further comprises a step of attaching a pump to a proximal end of the elongate tube.” which is referred back to step c in claim 1.

Allowable Subject Matter
	Claims 1-5 and 7-11 are allowable.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Windheuser (US 2016/0089172) discloses a medical retrieval device to retrieve blood clots. Windheuser discloses that once the retrieval device is positioned at a desired location within the blood vessel, the medical professional may identify one or more of blood clots within the blood vessel through the use of an imaging assembly (para [0040]).
	Don Michael (US 2013/0289716) discloses an apparatus and procedure for trapping embolic debris. Don Michael discloses “During implantation of the heart valve, debris will be released and this debris will be confined by filter 80 and will be carried off with blood through sheath 64 to a suction device located outside of the patient's body. This blood and debris can pass through at a conventional device such as a Coulter counter, which detects and counts the debris particles. Suction will be continued until the output of the measuring device indicates that no further debris is present in the blood flow.” (para [0088]).
	Vardi (US 2012/0130095) discloses an apparatus and procedure for extraction of thrombus in a blood vessel. Vardi discloses (Fig. 10) “A plurality of apertures 146 are defined through catheter 70 to provide fluid communication between an inner lumen of catheter 70 and blood vessel 12. A suitable negative pressure may be applied through apertures 146 to draw thrombus 14 into inner sheath 142 to facilitate removing thrombus 14 from blood vessel 12 and/or to aspirate the dislodged thrombus 14 into inner sheath 142.” (para [0033]).
	There is no art of record alone or in combination that teaches of a method to detect a thrombus within a blood vessel that includes the combination of recited limitations in claim 1. The art of record alone or in combination did not teach the recited limitations of withdrawing blood through the elongate tube and detecting presence of thrombus in the at least one opening of the elongate tube when a flow rate of withdrawing blood slows from an unobstructed flow rate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771